DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment Re: Proposed Examiner’s Amendment
It is noted that on October 14, 2022 Examiner sent a proposed Examiner’s Amendment to Applicant’s representative to place the case in condition for allowance, which proposed Examiner’s Amendment has been made of record in an Interview Summary attached to this Office Action.  No agreement could be reached at the present time.  That said, attention is directed to that proposed Examiner's Amendment for details and suggestions as to how to overcome any issues outlined in this Office Action.
Be advised that line 4 of proposed claim 8 should have read, “changing position (58)” rather than “adjusting position (57)”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a clamping device”/“the relevant clamping device” in claim 1;
“an actuating device” in claim 4;
“an adjusting device” in claim 6; and
“the clamping device” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  On lines 8-9 of the claim, “the working (11) and adjusting position (57)” should be changed to “the working position (11) and the adjusting position (57)”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  On lines 10-11 of the claim, “another holder (9) holder to be used” should be changed to “another holder (9) .  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  On line 4 of the claim, “set” should be inserted before “screw”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  On line 4 of the claim, “position” should be inserted after “engaged”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  On line 5 of the claim, “between holder (9) and clamping device” should be changed to “between the holder (9) and the clamping device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) (“intended for the use in a machine tool and for an automated tool change process”) following the phrase are part of the claimed invention.
Claim 1 recites the limitation "the pivotable tool disk (5)" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Line 5 of claim 1 states, “the individual work station (7).”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular work station of the “at least one work station (7)” of claim 1, line 2 that “the individual work station (7)” is intended to reference.  
Claim 1 recites the limitation "the working position (11)" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, this limitation is viewed to be vague and indefinite, because it is unclear if “the working position (11)” is intended to be a working position of the tool turret or a working position of some other element that may or may not be set forth within claim 1.  
Lines 6-7 of claim 1 state, “the relevant clamping device (31).”  This limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by “relevant” with respect to the claimed “relevant clamping device (31).”  Please note that line 9 of claim 1 also recites therein, “the relevant clamping device (31).”  
Lines 8-9 of claim 1 state, “in a changing position…the relevant champing device (31) unlocks the holder (9) in such a way that it can be removed from the tool disk (5).”  This limitation is viewed to be vague and indefinite, as it is unclear as to how or in what way that the champing device (31) unlocks the holder (9) in the changing position.  
Line 4 of claim 2 states, “the assigned holder.”  This limitation is viewed to be vague and indefinite, because it is unclear if “the assigned holder” is intended to reference the “holder (9) intended for receiving a machining tool (13)” of claim 1 or if “the assigned holder” is instead intended to reference the “another holder (9)” of claim 1, or if instead “the assigned holder” is intended to reference a different holder altogether.
Claim 3 recites the limitation "the individual clamping device (31)" in lines 1-2.  This limitation is viewed to be vague and indefinite, because it is unclear if “the individual clamping device (31)” is the same element or is a different element from the “clamping device (31)” that was set forth in claim 1.  
Claim 3 recites the limitation "the immobilization force" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the return movement" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the clamping ring (31)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the clamping ring (31)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the chamber pressure" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the actuating device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the hydraulic piston" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the receiving housing (33)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the clamping ring (31)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the chamber pressure" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) (“in the form of an electric motor”) following the phrase are part of the claimed invention.
Line 4 of claim 6 states, “to move it.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what “it” in “to move it” is intended to reference.  Is “it” intended to reference the “drive shaft” or the “adjusting device”, for example?
Claim 6 recites the limitation "the set screw" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the adjusting device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the drive shaft" in lines 2, 4, and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the unengaged position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Lines 4-5 of claim 7 state, “a further energy storage device (21).”  This limitation is viewed to be vague and indefinite, because it is unclear as to how there can be “a further energy storage device (21)” when there hasn’t been an energy storage device previously set forth by Applicant in either claim 7 or in claim 1 on which claim 7 directly depends.
Claim 7 recites the limitation "the engaged position" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the hydraulic actuating piston" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the drive shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Line 2 of claim 8 states, “a further clutch end.”  This limitation is viewed to be vague and indefinite, because it is unclear as to how there can be “a further clutch end” when there hasn’t been a clutch end previously set forth in either claim 8 or in claim 1 on which claim 8 directly depends.
Claim 8 recites the limitation "the clutch" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the change position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Please note that in claim 1, on which claim 8 directly depends, Applicant set forth “a changing position” rather than “a change position.”
Line 6 of claim 8 states, “a different holder (9).”  This limitation is viewed to be vague and indefinite, because it is unclear if “a different holder (9)” of claim 8 is the same element as the “another holder (9) of claim 1, line 10, for example, or if “a different holder (9)” of claim 8 is a different element than the “another holder (9) of claim 1, line 10.
Claim 9 recites the limitation "the bayonet fittings (45, 48)" in lines 2, 6, and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the drive shaft" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the axial and radial direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the bayonet fittings (45, 48)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lines 8-11 of claim 1 state, “in a changing position of the tool disk (5) different from the working (11) and adjusting position (57), the relevant clamping device (31) unlocks the holder (9) in such a way that it can be removed from the tool disk (5) and replaced by another holder (9) holder to be used.”  This limitation fails to comply with the written description requirement.  This will now be explained.
Regarding the specification filed by Applicant on 2/6/2020, it describes therein how the clamping device (31) is formed by a clamping ring, the design of which is most clearly shown in Figures 4-6.  Per Applicant, the clamping device/ring (31) has a shell part (33), which forms a receiving housing for a holder (9) to be immobilized, as well as an outer ring, which surrounds the shell part (33) at the input end of the holder (9) [specification, page 7, lines 16-21].  Applicant then proceeds to disclose that for a hydraulically actuated clamping procedure, a hydraulic chamber (37) (see Figure 4) is formed in the shell part (33), the chamber pressure of which can be adjusted via a hydraulic piston (39), which can be actuated by means of an actuating device.  It (the actuating device) has a set screw (41) having a hexagon head (33), and the chamber pressure in the hydraulic chamber (37) increases by turning the set screw (41) clockwise.  In turning the set screw (41) clockwise, a displacement of the shell part (33) relative to the stationary outer ring (35) to the right in Figure 4 is caused.  By means of three immobilization projections (45), which protrude radially inwards on the inside of the receiving space of the shell part (33), a clamping operation is effected via a bayonet fitting formed between the shell part (33) and the holder (9) [specification, page 7, line 24 – page 8, line 3].  In contrast, when the hydraulic chamber’s (37) chamber pressure is reduced by turning the set screw (41) counterclockwise, the shell part (33) is then returned from the clamping position, i.e. the immobilization projections (45) no longer bear tightly against the holding surfaces (48) of the shaft part (42) of the holder (9), thereby enabling the bayonet fitting to be released again by turning the holder (9) [specification, page 7, lines 17-21].  Please note that when a holder (9) is held within the clamping device (31), reducing chamber pressure by turning the set screw (41) counterclockwise constitutes deactivating of the clamping device (31).  In contrast, when the holder (9) is held within the clamping device (31), increasing the chamber pressure by turning the set screw (41) clockwise constitutes activating of the clamping device (31).  Be advised that with deactivating of the clamping device (31), the holder (9) is secured without hydraulic clamping force.  Rather, the holder (9) is secured solely by the bayonet fitting formed between the immobilization projections of the clamping device (31) and the holding surfaces (48) of said shaft part (42) of the holder (9) [specification, page 9, lines 11-14].  Please note that the activating and deactivating of the clamping device (31) occurs when the holder (9) is disposed in the adjusting position (57) of the tool disk (5) like in Figure 3 such that the hexagon head (43) of the actuating device can be engaged by a hexagon socket (59) of the tool turret’s drive shaft (17).  
After the clamping device (31) is deactivated such that the holder (9) secured thereto is secured solely by the bayonet fitting, the tool disk (5) is rotated clockwise until the holder (9) is in the change/changing position (58) like in Figure 2b.  It is in this changing position (58) that Applicant is claiming in lines 8-11 that “the relevant clamping device (31) unlocks the holder (9) in such a way that [the holder (9)] can be removed from the tool disk (5) and replaced by another holder (9) holder to be used.”  The (relevant) clamping device (31) though, has no disclosed way of unlocking the holder (9).  While the hydraulic actuating force of the clamping device (31) can be activated and deactivated via the set screw (41), the clamping device (31) itself doesn’t have any way of unlocking the bayonet fitting and thus the holder (9).  Rather, in terms of unlocking of the holder (9), what happens is what is described between lines 2-14 of page 7 of the specification filed on 2/6/2020 and lines 25-28 of page 9 of said specification.  
In the change/changing position, a second clutch end (27) of the drive shaft (17) is in clutch engagement with a pivoted dihedron (29) (see Figure 2b).  According to Applicant, in the changing position, the pivoted dihedron (29) causes the closing and opening of a bayonet fitting immobilizing the relevant holder (9) by turning [specification, page 7, lines 11-14].  Also, per Applicant, a robot (which is not shown in any of the figures) accesses the holder (9) that is to be removed from the tool disk (5) by way of gripping grooves (63) (see Figures 7 and 8), which are located on the holder (9).  Now, the bayonet fitting is unlocked by turning the drive shaft (17) by 120°.  That is to say that the robot holds the holder (9) stationary by accessing the gripping grooves (9) located on the holder (9), and due to the holder (9) being held stationary, rotation of the drive shaft (17) by 120° unlocks the bayonet fitting, thereby enabling the robot to remove the holder (9) from the tool disk (5).  Thus, unlike what is claimed in lines 8-11 of claim 1, the relevant clamping device (31) does not unlock the holder (9) in such a way that the holder (9) can be removed from the tool disk (5) and replaced by another holder (9) holder to be used.  Rather, the holder (9) is unlocked by turning the drive shaft (17) 120° after the robot accesses the holder (9) via gripping grooves (63) and after the second clutch end (27) of the drive shaft (17) is in clutch engagement with the pivoted dihedron (29).
Regarding the drawings filed on 2/6/2020, Figure 2b shows the second clutch end (27) of the driving shaft (17) being in clutch engagement with a pivoted dihedron (29).  Figure 2b also shows therein the gripping grooves (63) that are located on the holder (9) and that are accessible to the (not shown) robot.  In addition, Figure 2b shows the immobilization projections (45) of the clamping device (31) that in the changing position (58) (in which the holder (9) is disposed in for Figure 2b) are not bearing tightly against the holding surfaces (48) of the shaft part (42) of the holder (9).  The projections (45) may not be bearing tightly, for example, because previously at the adjusting position (57), the clamping device (57) was deactivated while leaving the holder (9) on the tool disk (5).  Figure 2b though, does not show the clamping device (31) as having any means for unlocking the holder (9) in such a way that it (9) can be removed from the tool disk (5) and replaced by another holder (9).  In other words, the clamping device (31) itself isn’t show as having  any structure for unlocking the bayonet fitting.  Rather, it is structure that is not part of the clamping device (31) that actively unlocks the holder (9) from the clamping device (31) such that the holding surfaces (48) of the shaft part (42) of the holder (9) disengage the projections (45) of the clamping device (31).  
Based on the foregoing, neither the drawings nor the specification demonstrate that the Applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, as best understood in view of the rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hallqvist (U.S. Pat. No. 4,641,413A).
Claim 1:  Figure 1 of Hallqvist shows therein a tool turret for use in a machine tool and for an automated tool change process.  The tool turret comprises a pivoting tool disk (15), which in turn has a plurality of working stations (16), to each of which a respective holder (12) for receiving a tool can be attached.  
Note that lines 3-4 of claim 1 set forth therein, “a holder…can be immobilized at the tool disk in a re-detachable manner by means of a clamping device.”  This claim limitation(s) uses a generic placeholder (device) that is coupled with functional language without reciting sufficient structure to perform the recited function (immobilizing a holder at the tool-disk in a re-detachable manner) and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “clamping device” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and the “clamping device” is interpreted as comprising the clamping device structure detailed between page 7, line 16 – page 8, line 21 of Applicant’s specification, and equivalents thereof.
With respect to the tool turret of Hallqvist, each holder (12) can be immobilized at the tool disk (15) in a re-detachable manner by means of a respective clamping portion (13) that is embodied as a cylindrical toothed shaft [column 2, lines 61-63].  It is noted that each clamping portion (13) is assigned to the individual working station (16) in which it (13) is received.
Thus, each clamping portion (13) of Hallqvist constitutes an equivalent of the claimed “clamping device.”  This is because each clamping portion (13) carries out the function specified in lines 3-4 of the claim, said function corresponding to immobilizing a holder (12) at the tool-disk (15) in a re-detachable manner.  Further, each clamping portion (13) of Hallqvist isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, each clamping portion (13) performs the identical function (immobilizing a holder at the tool-disk in a re-detachable manner), and produces substantially the same result as the corresponding “clamping device (31)” of Applicant.  Based on the foregoing, each clamping portion (13) of Hallqvist is an equivalent to the “clamping device” of Applicant, and as such, each clamping portion (13) of Hallqvist will hereinafter be referred to as a respective “clamping device (13).”  
Figure 1 of Hallqvist further shows a turning mechanism (17) that works in conjunction with the tool disk (15).  Please be advised that the tool disk (15) contains a series of radially directed bores extending inward toward a center of the tool disk (15), with each bore opening at its side into a respective one of the plurality of working stations (16).  Within each bore is a plunger containing gears which mate with teeth on the clamping device (13) that is received in that given bore.  The outward end of each plunger protrudes beyond the rim of the tool disk (15), and is able to mate with the aforesaid turning mechanism (17) [column 3, lines 10-19].  
Noting the above, when the tool disk (15) has been indexed such that the plunger of a given working station (16) is in position to interface with the turning mechanism (17), sufficient turning of the turning mechanism (17) results in freeing of the gears of that plunger from the corresponding clamping device (13).  In freeing of the gears from the clamping device (13), the holder (12) associated with this clamping device (13) is free/unlocked [column 3, lines 27-31].  Be advised that an adjusting position of the tool disk (15) corresponds to when the tool disk (15) is in an angular position such that a selected clamping device (13) can be freed/unlocked by the turning mechanism (17).  It is noted that this adjusting position of the tool disk (5) is different, for example, from the working position of the machine tool’s chuck (3) (see Figure 1).  (Please be advised that Applicant does not specify in claim 1 with respect to which particular element that the claimed “working position” corresponds).
As to the clamping device (13), it can be activated (locked) or deactivated (unlocked) while leaving the holder (9) on the tool disk (15).  Be advised that Hallqvist states that prior to withdraw of the clamping device (13) and holder (12) that unlocking/releasing must occur [column 3, lines 3-5].  
Also, in a changing position of the tool disk (5), which is different from the working and adjusting positions, the (relevant) clamping device (13) unlocks the holder (12) in such a way that the holder (12) can be removed from the tool disk (15) and replaced by another holder (12) by means of a double-sided exchange device (2) [column 2, line 53 – column 3, line 2].  Be advised that like Applicant’s “relevant clamping device” that the (relevant) clamping device (13) of Hallqvist doesn’t actively unlock the holder (12) associated therewith at the changing position.  Rather, in the changing position, the (relevant) clamping device (13) unlocks the holder (12) by not having its (13) teeth engaged with the gears the associated plunger.  Please note that the double-sided exchange device (2) of Hallqvist is shown as interfacing with a given holder (12) that is disposed in the changing position of the tool disk (5) in Figure 1. 

Examiner’s Comment
A thorough search has been conducted re: the elected invention/claims.  That being said, though no art rejections are considered to presently apply to claims 2-10, Examiner notes that no indication regarding the allowability of the subject matter of claims 2-10 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, particularly given that it is unclear what changes to the claims might be necessary (aside from those proposed on 10/14/2022) to overcome the above-described issues with respect to 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                           
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722